Case 3:17-cv-01362 Document 1316 Filed 05/04/21 Page 1 of 12 PageID #: 45161




                       UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,
     Plaintiff,

v.
                                            CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.
                                            CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.


  PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
 MOTION TO EXCLUDE HOUSE ENERGY & COMMERCE COMMITTEE REPORT

       Plaintiffs the City of Huntington and Cabell County Commission (“Plaintiffs”) respectfully

submit this memorandum of law in opposition to Defendants’ Motion to Exclude the House Energy

& Commerce Committee Report (ECF No. 1307).

                                      INTRODUCTION

       In the MDL Court’s Evidentiary Order, Judge Polster denied a motion in limine by

Defendant McKesson Corporation to exclude evidence about the U.S. House of Representatives

Energy and Commerce Committee’s investigation and report—Red Flags and Warning Signs

Ignored: Opioid Distribution and Enforcement Concerns in West Virginia. See MDL Evidentiary

Order (MDL ECF No. 3052) at 20-21. He found that this evidence is both relevant to claims

against distributor defendants concerning the opioid epidemic, and that the Report itself is
Case 3:17-cv-01362 Document 1316 Filed 05/04/21 Page 2 of 12 PageID #: 45162




admissible under Fed. R. Evid. 803(8) as a public record subject to the rule’s hearsay exception.

Id. at 20.   He separately addressed whether the Report’s “‘source of information or other

circumstances indicate a lack of trustworthiness,’” id. at 20-21 (quoting Fed. R. Evid. 803(8)(b)),

and held that McKesson had not shown the Report to be unreliable. Id. at 21. Judge Polster further

stated with respect to this and the other rulings in the Evidentiary Order that, “as a general matter,

these rulings apply to remanded cases tried by transferor courts.” Id. at 1.

       Defendants provide no reason for this Court to deviate from Judge Polster’s ruling on this

evidence. The House Report has even greater relevance here than in most other MDL cases

because this action concerns the opioid distribution practices in West Virginia that are one of the

Report’s primary focuses. The Report itself is an “in-depth investigative report,” which is “the

standard example of a public record containing factual findings from a legally authorized

investigation under Rule 803(8)(A)(iii)[.]” Davis v. City of New York, 959 F. Supp. 2d 427, 435

(S.D.N.Y. 2013). Moreover, Defendants’ argument that the sources of information presented to

the House Committee were inappropriately biased against them was considered and rejected by

Judge Polster, and rightfully so since Committee members heard from a wide array of information

sources including Defendants themselves before, during, and after its hearing.

       Finally, the Court also should reject Defendants’ separate argument that the House

Committee Report and investigation evidence is unfairly prejudicial to them and thus subject to

exclusion under Fed. R. Evid. 403. As the Fourth Circuit has held, “in the context of a bench trial,

evidence should not be excluded under [Rule] 403 on the ground that it is unfairly prejudicial”

because the “court can hear relevant evidence, weigh its probative value and reject any improper

inference.” Schultz v. Butcher, 24 F.3d 626, 632 (4th Cir. 1994).

       For all of these reasons, the Court should deny Defendants’ motion to exclude.




                                                  2
Case 3:17-cv-01362 Document 1316 Filed 05/04/21 Page 3 of 12 PageID #: 45163




                                         LEGAL STANDARD

        Rule 803 excludes from the rule against hearsay “[p]ublic records,” which it defines in

relevant part as a “record or statement of a public office if it sets out . . . in a civil case . . . factual

findings from a legally authorized investigation;” and “the opponent does not show that the source

of information or other circumstances indicate a lack of trustworthiness.”                  Fed. R. Evid.

803(8)(A)(iii)-(B).

        Rule 803(8) is premised upon “the assumption that a public official will perform his duty

properly . . . .” Fed. R. Evid. 803 advisory committee’s note to Exception (8) (“Advisory

Committee Note”). The rule thus “assumes admissibility in the first instance,” while permitting

exclusion “if sufficient negative factors are present.” Id.; see also Beech Aircraft Corp. v. Rainey,

488 U.S. 153, 167 (1988) (quoting advisory committee note).

        The party opposing admission of public investigatory reports thus bears the burden to

demonstrate that circumstances render them unreliable. See, e.g., Zeus Enterprises, Inc. v. Alphin

Aircraft, Inc., 190 F.3d 238, 241 (4th Cir. 1999) (“The party opposing admission [under Rule

803(8)] has the burden to establish unreliability.”); McCoy v. Norfolk So. Railway Co., No. 2:11-

cv-00427, 2013 WL 12240463, at *6 n.7 (S.D. W. Va. July 8, 2013) (“The court should presume

such records admissible unless the party seeking exclusion of the documents establishes their

unreliability.”).

                                              ARGUMENT

        A.      The House Report is Admissible Under Rule 803(8) as Factual Findings From
                a Legally Authorized Investigation With No Indicia of Untrustworthiness.

        The U.S. House of Representatives, Committee on Energy and Commerce Report, Red

Flags and Warning Signs Ignored: Opioid Distribution and Enforcement Concerns in West

Virginia (the “House Report”) (Ex. A) is admissible under Rule 803(8). The rule is intended to



                                                     3
Case 3:17-cv-01362 Document 1316 Filed 05/04/21 Page 4 of 12 PageID #: 45164




encompass investigative or “evaluative reports” generated in the course of a public agency’s

duties. Beech Aircraft, 488 U.S. at 166. Examples of the types of agency investigative reports

admissible under Rule 803(8) include accident reports prepared by specialized agencies, consumer

safety studies, diagnostic studies relating to issues of public health, and legislative committee

reports investigating executive branch agency and/or private sector conduct.1           A report’s

conclusions and opinions, as well as its facts, are admissible under Rule 803(8) as long they are

based on a factual investigation and satisfy the Rule’s trustworthiness requirement. Beech Aircraft,

488 U.S. at 170.

       In light of this presumption of admissibility, the party opposing admission of a public

investigative report bears the burden to prove that the report is not trustworthy. Zeus Enterprises,

190 F.3d at 241. To determine whether a report is trustworthy, courts consider factors including:

“(1) the timeliness of the investigation; (2) the special skill or experience of the official; (3)

whether a hearing was held and the level at which conducted; [and] (4) possible motivation

problems . . . .” Advisory Committee Note (citations omitted); see also Beech Aircraft, 488 U.S.

at167 n.11 (citing Advisory Committee Note factors). Defendants try, but fail, to show that the

House Report lacks trustworthiness based on these factors.



1
  See, e.g., Beech Aircraft, 488 U.S. at 170 (U.S. Navy accident report on cause of plane crash in
training exercise); Zeus Enterprises, 190 F.3d at 243 (National Transportation Safety Board
Administrative Law Judge’s findings and conclusions after investigation of airworthiness of
airplane damaged in crash landing); United States v. Midwest Fireworks Mfg. Co., 248 F.3d 563,
566-67 (6th Cir. 2001) (reports of Consumer Product Safety Commission); O’Dell v. Hercules,
Inc., 904 F.2d 1194, 1204-06 (8th Cir. 1990) (Centers for Disease Control report on health risks
from environmental exposure to dioxin); Goodman v. Pennsylvania Turnpike Comm’n, 293 F.3d
655, 669 and n.10 (3d Cir. 2002) (state legislative committee report on operations of executive
branch agency); Hobson v. Wilson, 556 F. Supp. 1157, 1181 (D.D.C. 1982) (U.S. Senate select
committee report on executive branch agency counter-intelligence activity); Barry v. Trustees,
467 F. Supp. 2d 91, 100-01 (D.D.C. 2006) (U.S. Senate committee report on corporate
malfeasance and possible director misconduct at life insurance company); but see id. at 101-02
(disallowing admission of House committee report).

                                                 4
Case 3:17-cv-01362 Document 1316 Filed 05/04/21 Page 5 of 12 PageID #: 45165




       The House Report was the result of an in-depth, bipartisan investigation into the

distribution of prescription opioids by wholesale distributors, which was undertaken as part of the

Committee’s legislative responsibilities. See Ex. A (House Report) at 36-44. The Report contains

factual findings. Id. at 10-20. The Subcommittee on Oversight and Investigations held hearings

and received sworn testimony from, and posed questions to, each of the five wholesale drug

distributors involved in the investigation—the three Defendants herein plus Miami-Luken and

H.D. Smith. Id. at 40. In addition, the five distributors provided thousands of pages of documents

to the Committee, including due diligence files, suspicious order reports, and policy manuals. Id.

at 36-41. In all, the Committee, through its members and staff, sent twelve letters requesting

documents and information, reviewed more than 20,000 pages of material obtained from the DEA

and wholesale distributors, participated in numerous briefings with the DEA and wholesale

distributors, and held two hearings. Id. at 43-44.

       In light of the thoroughness of the Committee’s process followed in generating the Report,

Defendants base their challenge to its admissibility on alleged motivation problems. They first

contend that the Report is not a “record or statement of a public office” under Rule 803(8) because

it “was not issued by the Energy & Commerce Committee; it was issued by the Committee’s

majority staff.” Motion at 11 (emphasis in original). This is incorrect. Although the Report’s

cover page states that it was “prepared by” the Committee majority staff, see Ex. A (House Report)

cover page (italics in original), the Report is issued under the insignia of the Committee and its

content makes clear that it is a report of the Committee and constitutes the Committee’s findings:

   •   “[T]he Committee found the distributors continued to ship large volumes of opioids
       into West Virginia.” Id. at 6 (Executive Summary);

   •   “Among the Committee’s findings, distributors suffered a series of breakdowns or
       had a lack of follow through in their due diligence evaluations of prospective
       pharmacy customers.” Id. at 7;


                                                 5
Case 3:17-cv-01362 Document 1316 Filed 05/04/21 Page 6 of 12 PageID #: 45166




    •   “As demonstrated in the report, the Committee found instances of insufficient due
        diligence by distributors who merely required pharmacies to compete new customer
        applications.” Id.;

    •   “The Committee found instances in which distributors set thresholds but failed to
        enforce them, assigned artificially high hydrocodone threshold limits with little to
        no documented justification, or continued to raise threshold levels without
        thoroughly investigating or documenting the justifications presented by a customer
        pharmacy.” Id.;

    •   “Another critical failure identified by the Committee involved instances in which
        distributors appeared to turn a blind eye to red flags of possible drug diversion.
        Despite available information, distributors, at times, took only minimal steps to
        investigate possible warning signs of diversion and continued to ship controlled
        substances to suspect pharmacies.” Id.;

    •   “Taken together, the Committee’s report outlines a series of missteps and missed
        opportunities that contributed to the worsening of the opioid epidemic in West
        Virginia.” Id. at 9;

    •    “This investigation has revealed that neither the DEA nor the distributors rose to
        the occasion to help mitigate the opioid epidemic. The Committee will continue its
        bipartisan work to examine the causes and effects of the opioid epidemic.” Id. at
        322 (Conclusion).

Defendants’ attempt to diminish the House Committee Report through comparisons to cases

involving draft reports2 or reports of committees riven by partisanship3 thus is factually incorrect.

The Court should reject the argument that the House Committee Report is anything other than that.

        The Court likewise should reject Defendants’ separate argument that the involvement of

certain plaintiffs’ lawyers in helping to prepare Committee members for hearing questioning



2
  See Motion at 10 (citing Anderson v. Westinghouse Savannah River Co., 406 F.3d 248, 264
(4th Cir. 2005) (exclusion of draft report)).
3
  See Motion at 13 (citing Barry, supra, 467 F. Supp. 2d at 98 (addressing “whether members of
both parties joined in the report, or whether the report was filed over the dissent of the minority
party”) (emphasis added)). Notably, Defendants make no reference to there being any dissent
from this Committee Report. Cf. id. at 101 (“The Senate Report, in short, is not beset by either
of the reliability problems that courts have identified with respect to other Congressional reports.
Hence, this Court concludes that the Senate Report is trustworthy and admissible . . . .”).

                                                 6
Case 3:17-cv-01362 Document 1316 Filed 05/04/21 Page 7 of 12 PageID #: 45167




renders the Committee Report unreliable and untrustworthy. See Motion at 15 (“A further concern

related to motivational problems and bias is the influence of litigation. Plaintiffs’ counsel—

specifically counsel of record in this case—successfully exerted influence over the Committee’s

proceedings.”) (citation omitted). This argument fails because the fact that Committee members

would consult with persons with knowledge of the subject matter of the investigation can just as

readily be deemed to demonstrate the thoroughness of their preparation. Indeed, this sense is

reinforced by the fact that Defendants too had input into the Committee’s investigations, including

by briefing congressional staff and providing them with potential questions for its hearings. See

Ex. B (HDA_MDL_000029706-710); Ex. C (MCKMDL00661483-85).

       At bottom, the House Report’s reliability should turn not on who provided Committee

members with suggested questions to ask, but on what the answers to those questions were and

how they support the Committee’s findings on opioid distribution in and beyond West Virginia.

The following examples illustrate how the hearing questions and answers undergird the

Committee’s findings:

   •   “FINDING: Distributors can obtain dispensing data from pharmacies that shows
       the total volume of controlled substances dispensed by a pharmacy, including the
       method of payment and physician associated with each prescription.” Ex. A (House
       Report) at 112-113 (citing hearing answers of AmerisourceBergen Corp. CEO,
       President and Board Chairman Steven H. Collis);

   •   “FINDING: McKesson’s due diligence file for SavRite No. 1 contained only one
       document, a November 2007 written declaration from the pharmacy’s owner
       representing that the pharmacy sells only legitimate prescriptions.” Id. at 128-130
       (citing hearing answers of McKesson CEO and Board Chair John Hammergren);

   •   “FINDING: McKesson continued to supply Sav-Rite No. 1 with massive quantities
       of opioids for five months after representing to the DEA that it had reviewed all
       customers pursuant to the Lifestyle Drug Monitoring Program.” Id. at 226-27
       (citing hearing answers of Mr. Hammergen).




                                                7
Case 3:17-cv-01362 Document 1316 Filed 05/04/21 Page 8 of 12 PageID #: 45168




       In sum, Defendants provide no reason for the Court to depart from the MDL Court’s

Evidentiary Order holding that the House Report and related investigation materials are both

relevant and admissible. The Court should deny Defendants’ motion to exclude this evidence.

       B.      The House Report is Admissible Under Rule 403 Because Concerns About
               Unfair Prejudice, Confusion, or Misleading the Jury are Diminished or Absent
               in a Bench Trial.

       Although the MDL Court’s Evidentiary Order addressed the House Report only through

the lens of Rule 803(8), Defendants’ separate argument here based on Rule 403, see Motion at 16-

20, likewise provides no reason for this Court to depart from Judge Polster’s ruling.

       Since this is a bench trial, Rule 403’s concerns of “unfair prejudice, confusing the issues,

[and] misleading the jury” have no application. As the Fourth Circuit has explained:

       Rule 403 was designed to keep evidence not germane to any issue outside the
       purview of the jury’s consideration. For a bench trial, we are confident that the
       district court can hear relevant evidence, weigh its probative value and reject any
       improper inferences.

Schultz, 24 F.3d at 632; see also Hassanzadeh, 271 F.3d at 578 (“Moreover, we have confidence

that at the bench trial, the experienced district judge was able to separate the emotional impact

from the probative value of this potentially prejudicial evidence.”). Thus, “in the context of a

bench trial, evidence should not be excluded under [Rule] 403 on the ground that it is unfairly

prejudicial.” Schultz, 24 F.3d at 632.

       Defendants nonetheless claim unfair prejudice under Rule 403 based upon the Court’s

denial of their motion to compel third-party U.S. Drug Enforcement Agency (“DEA”) to produce

documents it provided to the House Committee. See Motion at 6-8, 18-19. The Court’s ruling is

not unfairly prejudicial to Defendants inasmuch as it denied motions by both Plaintiffs and

Defendants alike to compel production of DEA documents on grounds of undue burden. See

Memorandum and Opinion on DEA Objections (ECF No. 832) at 4-8 (Defendants’ subpoena



                                                8
Case 3:17-cv-01362 Document 1316 Filed 05/04/21 Page 9 of 12 PageID #: 45169




requests); id. at 8-9 (Plaintiffs’ subpoena requests); id. at 13-14 (undue burden finding as to both

sets of requests). Moreover, and as illustrated above, the House Committee’s findings as to

Defendants are based largely on Defendants’ own testimony and documents, plus DEA documents

that are available to the public and/or known to and readily accessible by each Defendant. See,

e.g., Ex. A (House Report) at 100 n.369 (citing “DEA Distributor Conference Presentation” dated

May 11, 2016 and posted on U.S. Department of Justice website); id. at 101 n.370-73 (citing

ARCOS data). Admitting the House Report into evidence thus does not unfairly prejudice

Defendants.

       Defendants also argue that the House Report is “needlessly cumulative” and “contains

unnecessary and unhelpful legal and factual recitations.” Motion at 17, 18. This argument likewise

fails. Although ‘‘excluding relevant evidence in a bench trial because it is cumulative or a waste

of time is clearly a proper exercise of the judge’s power,’” Schultz, 24 F.3d at 632 (quoting Gulf

States Utils. Co. v. Ecodyne Corp., 635 F.2d 517, 519 (5th Cir. 1981)), it is not proper for a court

to deprive a litigant of control over which relevant evidence it chooses to rely upon within its

allotted trial time. See Schultz, 24 F.3d at 632 (“Spirit Cruises’ attorney was prevented from

pursuing inquiry into the amount of alcohol consumed by Maass during lunch or while on the boat.

The exclusion of this evidence was not harmless error since a party was prevented from fully

developing evidence relevant to a material issue. Because the court abused its discretion in

excluding this relevant evidence, we reverse its ruling and order on remand that Spirit Cruises be

allowed to pursue its line of inquiry into the consumption of alcoholic beverages.”).

       Finally, Defendants’ argument that the House Report is inadmissible under Rule 403

because it contains “unhelpful legal . . . recitations” within its 300+ pages of text likewise is

incorrect. In its Memorandum Opinion and Order granting exclusion of Plaintiffs’ expert James




                                                 9
Case 3:17-cv-01362 Document 1316 Filed 05/04/21 Page 10 of 12 PageID #: 45170




Geldhoff (ECF No. 1269), the Court held that exclusion was appropriate in part because

“Geldhof’s report is devoid of expert legal analysis,” id. at 6 (emphasis added), so that what the

Court found to be a straight recitation of the law would not be helpful to it. The House Report, by

contrast, consists primarily of factual analysis that may assist the Court, while the setting of this

being “a bench trial allays fears of undue influence,” id. at 5, as to the appearance of what are

clearly labeled as statements of law. See Ex. A (House Report) at 26-30 (section titled “Statutory

and Regulatory Framework”).

       At bottom, Defendants’ arguments under Rule 403 likewise provide no reason for the Court

to depart from the MDL Court’s Evidentiary Order holding that the House Report and related

investigation materials are both relevant and admissible. The Court should deny Defendants’

motion to exclude this evidence.

                                         CONCLUSION

       For all of the reasons set forth, the Court should deny Defendants’ Motion to Exclude the

House Energy & Commerce Committee Report.

Dated: May 4, 2021                                    Respectfully submitted,

THE CITY OF HUNTINGTON                                CABELL COUNTY COMMISSION

/s/ Anne McGinness Kearse                             /s/ Paul T. Farrell Jr.
Anne McGinness Kearse (WVSB No 12547)                 Paul T. Farrell, Jr. (WVSB Bar No. 7443)
Joseph F. Rice                                        FARRELL LAW
MOTLEY RICE LLC                                       422 Ninth Street, 3rd Floor (25701)
28 Bridgeside Blvd.                                   PO Box 1180
Mount Pleasant, SC 29464                              Huntington, West Virginia 25714-1180
Tel: 843-216-9000                                     Mobile: 304-654-8281
Fax: 843-216-9450                                     paul@farrell.law
akearse@motleyrice.com
jrice@motleyrice.com                                  /s/ Anthony J. Majestro_________
                                                      Anthony J. Majestro (WVSB No. 5165)
Linda Singer                                          POWELL & MAJESTRO, PLLC
David I. Ackerman                                     405 Capitol Street, Suite P-1200
MOTLEY RICE LLC                                       Charleston, WV 25301



                                                 10
Case 3:17-cv-01362 Document 1316 Filed 05/04/21 Page 11 of 12 PageID #: 45171




401 9th Street NW, Suite 1001                  304-346-2889 / 304-346-2895 (f)
Washington, DC 20004                           amajestro@powellmajestro.com
Tel: 202-232-5504
Fax: 202-386-9622                              Michael A. Woelfel (WVSB No. 4106)
lsinger@motleyrice.com                         WOELFEL AND WOELFEL, LLP
dackerman@motleyrice.com                       801 Eighth Street
                                               Huntington, West Virginia 25701
Charles R. “Rusty” Webb (WVSB No. 4782)        Tel. 304.522.6249
The Webb Law Centre, PLLC                      Fax. 304.522.9282
716 Lee Street, East                           mikewoelfel3@gmail.com
Charleston, West Virginia 25301
Telephone: (304) 344-9322
Facsimile: (304) 344-1157
rusty@rustywebb.com




                                          11
Case 3:17-cv-01362 Document 1316 Filed 05/04/21 Page 12 of 12 PageID #: 45172




                                 CERTIFICATE OF SERVICE
       I certify that on May 4, 2021, a copy of the foregoing was filed electronically. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.

                                                      /s/ Anthony J. Majestro




                                                 12
